                                      UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                           ASHEVILLE DIVISION
                                             1:18-cv-00318-RJC

JONATHAN T. KEARSE,                       )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )                                             ORDER
                                          )
NANCY A. BERRYHILL,                       )
Acting Commissioner of Social Security,   )
                                          )
       Defendant.                         )
__________________________________________)

            THIS MATTER is before the Court upon Plaintiff’s Application to Proceed in District

Court without Prepaying Fees or Costs (“in forma pauperis application”).1 (Doc. No. 2.) In the

above-captioned action, Plaintiff seeks review of the Commissioner of Social Security’s final

determination that Plaintiff is not entitled to a period of disability and Disability Insurance

Benefits under the Social Security Act, as amended. (Compl., Doc. No. 1).

            Plaintiff has submitted an outdated Administrative Office of the Courts (“AO”) in forma

pauperis application (AO 240, revised 10/03). (Doc. No. 2.) Form 240 was updated in July 2010

to require more financial information from those seeking to proceed without prepaying fees or

costs.

            The Court shall provide Plaintiff an opportunity to file an amended in forma pauperis

application on the AO 240 short form revised in July 2010. Alternatively, he may file a long

form in forma pauperis application on the AO 239 form revised in January 2015. Failure to




1
    Plaintiff’s application applies only to the filing and service fees, as Plaintiff is represented by counsel.
                                                                    1
comply with this Order shall result in dismissal of Plaintiff’s Complaint for failure to pay the

$400.00 filing fee.

       IT IS, THEREFORE, ORDERED that Plaintiff shall have fourteen (14) days from

entrance of this Order to file an amended Application to Proceed in District Court without

Prepaying Fees or Costs on either AO form 240 (revised 7/10) or AO form 239 (revised 1/15).




                                                   Signed: November 14, 2018,
                                           2018




                                                     2
